DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1, 4-8 (Group I; species group A: figures 1-2, 9A-9B) in the reply filed on 06/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montgomery (2014/031542).
Montgomery discloses a device capable for use by a clinician in orthodontics comprising: a tip structure (e.g. 14) that is configured to extend from a handle and to be inserted into a patient's mouth; and at least one light source (e.g. actnic light source (i.e. LED) 110) that is capable of emitting incoherent actinic radiation from the device, wherein the light source is on the tip structure or within the handle; a source of blue light that is capable of emitting light in a blue portion of a visible light spectrum to cure an adhesive within the patient's mouth ([0066]); the at least one light source is capable of producing an irradiance of 50 mW per cm2 to 250 mW per cm2  ([0096]), the at least one light source is capable of producing an irradiance up to an amount that does not heat a cured adhesive within a patient's mouth; wherein the handle includes a socket and the tip structure is one of a set of a plurality of different tip structures, and each of the tip structures in the set is capable of being removably coupled to the handle in the socket. 
	With regard the statement of intended use and other functional statements (e.g. configured to limitations), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



Claim(s) 1, 4, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayman et al. (2008/0032252).
Hayman disclose discloses a device (fig. 1-6) capable for use by a clinician in orthodontics comprising: a tip structure (e.g. 115) that is configured to extend from a handle and to be inserted into a patient's mouth; and at least one light source (e.g. light source ([0166)] that is capable of emitting incoherent actinic radiation from the device, wherein the light source is on the tip structure or within the handle; wherein the at least one light source emits light in at least one of an IR spectrum, an NIR spectrum, and an UV spectrum to irradiate a cured adhesive within the patient's mouth ([0239]).  
6. The device of claim I wherein the at least one light source is capable of producing an irradiance of 50 mW per cm2 to 250 mW per cm2; the at least one light source is capable of producing an irradiance up to an amount that does not heat a cured adhesive within a patient's mouth; wherein the handle includes a socket and the tip structure is one of a set of a plurality of different tip structures, and each of the tip structures in the set is capable of being removably coupled to the handle in the socket.
With regard the statement of intended use and other functional statements (e.g. configured to limitations), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772